Exhibit 10.1

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Dated as of January 27, 2012

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, OH 44114

Attention: John C. Scott

Re: Amendment No. 1 to Term Loan Agreement

Ladies and Gentlemen:

We refer to the Term Loan Agreement dated as of July 18, 2011 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
and together with all joinders thereto, the “Credit Agreement”), by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (“FPLP”), its Subsidiaries party hereto (collectively, the
“Borrowers”), KEYBANK NATIONAL ASSOCIATION and the other lending institutions
which are parties thereto (individually, a “Lender” and collectively, the
“Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative agent for itself and
each other Lender (the “Agent”) and certain other parties. Capitalized terms
used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
meanings herein as therein, as the context so requires.

We have requested that the Lenders amend the Credit Agreement to raise the
amount by which the Total Commitment may increase pursuant to §2.8 of the Credit
Agreement from $250,000,000 to $300,000,000, and you have advised us that the
Lenders are prepared and would be pleased to amend the Credit Agreement as set
forth herein.

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the date hereof (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article II of this Amendment, the
Credit Agreement is hereby amended in each of the following respects:

1. Definition of Total Commitment. The definition of “Total Commitment” in §1.1
of the Credit Agreement is amended by deleting “$250,000,000” where it appears
therein and replacing it with “$300,000,000”.



--------------------------------------------------------------------------------

2. Increase in Total Commitment. §2.8.1 of the Credit Agreement is amended
(a) by deleting “$100,000,000” where it appears therein and replacing it with
“$125,000,000” and (b) by deleting “$250,000,000” where it appears therein and
replacing it with “$300,000,000”.

3. Opinion of Counsel. §2.8 of the Credit Agreement is amended by moving the
current §2.8.6 to §2.8.7 and adding a new §2.8.6 which shall read as follows:
“Opinion of Counsel. The Borrower shall, as a condition precedent to any
Accordion Advance, deliver favorable opinions of counsel to the Borrower and
Guarantor, in form and substance reasonably acceptable to the Agent, but in any
event consistent with the opinions of counsel delivered pursuant to that certain
Commitment Increase Agreement dated as of December 29, 2011. Any such opinions
of counsel delivered in connection with an Accordion Advance the effect of which
is to increase the Total Commitment above $250,000,000 shall include such
opinions with respect to Amendment No. 1 to this Agreement dated as of
January 27, 2012.”

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT

The Lenders’ agreement herein to amend the Credit Agreement and provide the
consents hereunder as of the Amendment Date is subject to the fulfillment to the
satisfaction of the Agent of the following conditions precedent on or prior to
such date:

1. Each of the Borrowers shall have executed and delivered (or caused to be
delivered) to the Agent a counterpart of this Amendment, which shall be in form
and substance satisfactory to the Lenders;

2. First Potomac Realty Trust (the “Trust”) and each Subsidiary Guarantor
(collectively with the Trust, the “Guarantor”) shall have acknowledged and
consented to the provisions of this Amendment and reaffirmed the Guaranty or the
Subsidiary Guaranty, as applicable;

3. The Agent and each of the Lenders shall have executed this Amendment;

4. The representations and warranties of the Borrowers and the Guarantor set
forth herein shall be true and correct;

5. The Trust shall have delivered a certificate, in form and substance
acceptable to the Agent, dated as of the date hereof signed by a duly authorized
officer of the Trust on behalf of itself, the Borrowers and the Subsidiary
Guarantors (i) certifying and attaching the resolutions adopted by its board of
directors or trustees authorizing this Amendment and evidencing the due
authorization, execution and delivery of this Amendment, (ii) certifying that
the Organizational Documents of each Borrower and Guarantor have not been
amended, modified or rescinded since the Closing Date and remain in full force
and effect as of the date hereof, (iii) certifying that each Borrower and
Guarantor is duly formed, validly existing and in good standing under the laws
of such entity’s organization, and that there is no pending or to such officer’s
knowledge, threatened proceeding for dissolution, liquidation or other similar
matter with respect to any Borrower or Guarantor, (iv) certifying that, before
and immediately after giving effect to this Amendment, (A) the representations
and warranties contained in Section 7 of the Credit Agreement and in the other
Loan Documents are true and correct on and as of the Amendment Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Amendment, the representations and
warranties contained in Section 7.4 shall be deemed to refer to the most recent

 

2



--------------------------------------------------------------------------------

statements furnished pursuant to Section 8.4 of the Credit Agreement, (B) that
there has been no material adverse change in the business, assets, operations,
condition (financial or otherwise) or properties of the Trust or FPLP or, taken
as a whole, the Potomac Group since the date of the financial statements most
recently delivered to the Agent pursuant to the Credit Agreement, and (C) no
Default or Event of Default exists; and

6. In consideration of the amendments contained herein and subject to and in
accordance with §17(a) of the Credit Agreement, the Borrower shall have paid all
reasonable and documented out-of-pocket fees incurred by the Agent in connection
with this Amendment, including the reasonable and invoiced out-of-pocket fees,
charges and disbursements of the Agent’s outside counsel in connection with the
preparation hereof, or satisfactory arrangements therefor shall have been made.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers and the Guarantor hereby represents and warrants to you as
follows:

1. Representations and Warranties. The representations and warranties made by or
on behalf of the Borrowers, the Trust or any of their respective Subsidiaries in
Section 7 of the Credit Agreement or in any other Loan Document are true and
correct as of the date hereof as though made on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date. For purposes of this paragraph 1., the representations and
warranties contained in Section 7.4 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 8.4 of the
Credit Agreement.

2. No Defaults or Events of Default. Both before and immediately after giving
effect to this Amendment, no Default or Event of Default under (and as defined
in) the Credit Agreement has occurred and is continuing.

3. No Material Adverse Change. There has been no material adverse change in the
business, assets, operations, condition (financial or otherwise) or properties
of the Trust or FPLP or, taken as a whole, the Potomac Group since the date of
the financial statements most recently delivered to the Administrative Agent
pursuant to the Credit Agreement

4. Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by each of the Borrowers and the Guarantor and is
in full force and effect as of the date hereof, and the agreements and
obligations of each of the Borrowers and the Guarantor contained herein and
therein constitute the legal, valid and binding obligations of such Borrower and
Guarantor enforceable against such Borrower and Guarantor in accordance with
their respective terms.

5. No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Credit Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers and the Guarantor hereby ratifies and
confirms all of its agreements and obligations contained therein, as applicable.

WITHOUT LIMITING SECTION 23 OF THE CREDIT AGREEMENT, THIS AMENDMENT AND EACH OF
THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE
CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE BORROWER, TRUST
AND THEIR SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT IN THE
STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE BORROWER, THE TRUST OR THEIR SUBSIDIARIES BY MAIL
AT THE ADDRESS SPECIFIED IN §21 OF THE CREDIT AGREEMENT. THE BORROWER, THE TRUST
AND THEIR SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

 

  Very truly yours,   FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a
Delaware limited partnership   By:    First Potomac Realty Trust, a Maryland
real estate investment trust, its sole general partner      By:   

/s/ Barry H. Bass

        Name: Barry H. Bass         Title: Chief Financial Officer and Executive
Vice President  

1400 CAVALIER, LLC, a Delaware limited liability company

1441 CROSSWAYS BLVD., LLC, a Virginia limited liability company

AIRPARK PLACE, LLC, a Delaware limited liability company

FP AMMENDALE COMMERCE CENTER, LLC, a Maryland limited liability company

AQUIA TWO, LLC, a Delaware limited liability company

CROSSWAYS II LLC, a Delaware limited liability company

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability partnership

FP DAVIS DRIVE LOT 5, LLC, a Virginia limited liability company

FP PROPERTIES, LLC, a Delaware limited liability company

FP DIAMOND HILL, LLC, a Delaware limited liability company

FP CAMPOSTELLA ROAD, LLC, a Delaware limited liability company

GATEWAY HAMPTON ROADS, LLC, a Virginia limited liability company

FP GATEWAY 270, LLC, a New Jersey limited liability company

  By:    First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities      By:    First Potomac Realty
Trust, a Maryland real estate investment trust, its sole general partner        
           By:   

/s/ Barry H. Bass

           Name: Barry H. Bass            Title: Chief Financial Officer and  
         Executive Vice President

[signatures continued on next page]

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

 

GATEWAY MANASSAS II, LLC, a Delaware limited liability company

FP 2550 ELLSMERE AVENUE, LLC, a Virginia limited liability company

FP GATEWAY WEST II, LLC, a Maryland limited liability company

FP GOLDENROD LANE, LLC, a Maryland limited liability company

FP GREENBRIER CIRCLE, LLC, a Virginia limited liability company

GTC I SECOND LLC, a Virginia limited liability company

FP HANOVER AB, LLC, a Virginia limited liability company

HERNDON CORPORATE CENTER, LLC, a Delaware limited liability company

LINDEN II, LLC, a Delaware limited liability company

LUCAS WAY HAMPTON, LLC, a Virginia limited liability company

FP PARK CENTRAL V, LLC, a Virginia limited liability company

FP PATRICK CENTER, LLC, a Maryland limited liability company

FP PINE GLEN, LLC, a Virginia limited liability company

RESTON BUSINESS CAMPUS, LLC, a Delaware limited liability company

FP RIVERS BEND, LLC, a Virginia limited liability company

FP 500 & 600 HP WAY, LLC, a Virginia limited liability company

FP 1408 STEPHANIE WAY, LLC, a Virginia limited liability company

FP STERLING PARK I, LLC, a Virginia limited liability company

FP STERLING PARK 6, LLC, a Virginia limited liability company

FP STERLING PARK 7, LLC, a Virginia limited liability company

FP STERLING PARK LAND, LLC, a Virginia limited liability company

VIRGINIA CENTER, LLC, a Delaware limited liability company

FP WEST PARK, LLC, a Maryland limited liability company

FP CRONRIDGE DRIVE, LLC, a Maryland limited liability company

FP GIRARD BUSINESS CENTER, LLC, a Maryland limited liability company

  By:    First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities                 By:    First
Potomac Realty Trust, a Maryland real estate investment trust, its sole general
partner                    By:   

/s/ Barry H. Bass

           Name: Barry H. Bass            Title: Chief Financial Officer and  
         Executive Vice President

[signatures continued on next page]

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

 

FP GIRARD PLACE, LLC, a Maryland limited liability company

TECHCOURT, LLC, a Virginia limited liability company

FP PARK CENTRAL I, LLC, a Virginia limited liability company

FP TRIANGLE, LLC, a Maryland limited liability company

FP 1211 CONNECTICUT AVENUE, LLC, a Delaware limited liability company

4212 TECHCOURT, LLC, a Virginia limited liability company

FP 440 1ST STREET, LLC, a Delaware limited liability company

FP ATLANTIC CORPORATE PARK, LLC, a Virginia limited liability company

FP 3 FLINT HILL, LLC, a Virginia limited liability company

FP PARK CENTRAL II, LLC, a Virginia limited liability company

INTERSTATE PLAZA HOLDING LLC, a Delaware limited liability company

ENTERPRISE CENTER I, LLC, a Delaware limited liability company

FP REDLAND TECHNOLOGY CENTER LP, a Delaware limited partnership

FP ASHBURN, LLC, a Virginia limited liability company

FP GREENBRIER TOWERS, LLC, a Virginia limited liability company

403 & 405 GLENN DRIVE, LLC, a Virginia limited liability company

AP INDIAN CREEK, LLC, a Delaware limited liability company

INDIAN CREEK INVESTORS, LLC, a Maryland limited liability company

FP NAVISTAR INVESTORS, LLC, a Maryland limited liability company

NORFOLK COMMERCE PARK LLC, a Delaware limited liability company

WINDSOR AT BATTLEFIELD, LLC, a Delaware limited liability company

  By:    First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities                 By:    First
Potomac Realty Trust, a Maryland real estate investment trust, its sole general
partner                    By:   

/s/ Barry H. Bass

           Name: Barry H. Bass            Title: Chief Financial Officer and  
         Executive Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Credit Agreement) pursuant to that certain Guaranty by the
Guarantor in favor of the Lenders and the Agent, dated as of July 18, 2011 (as
amended, supplemented, modified and in effect from time to time, the
“Guaranty”). By executing this consent, the Guarantor hereby absolutely and
unconditionally reaffirms to the Agent and the Lenders that the Guarantor’s
Guaranty remains in full force and effect. In addition, the Guarantor hereby
acknowledges and agrees to the terms and conditions of this Amendment and the
Credit Agreement and the other Loan Documents as amended and supplemented hereby
(including, without limitation, the making of the representations and warranties
and the performance of the covenants applicable to it herein or therein).

 

GUARANTOR: FIRST POTOMAC REALTY TRUST By:   /s/ Barry Bass              

Barry Bass, Executive Vice President and

Chief Financial Officer

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

CONSENT OF SUBSIDIARY GUARANTORS

The undersigned Subsidiary Guarantors (collectively, the “Subsidiary
Guarantors”) have guaranteed the Obligations (as defined in the Credit
Agreement) pursuant to that certain Subsidiary Guaranty by certain of the
Subsidiary Guarantors in favor of the Lenders and the Agent, dated as of
July 18, 2011 (as amended, supplemented, modified and in effect from time to
time, and together with all joinders thereto, the “Guaranty”). By executing this
consent, the Subsidiary Guarantors hereby absolutely and unconditionally
reaffirm to the Agent and the Lenders that the Subsidiary Guarantors’ Guaranty
remains in full force and effect. In addition, the Subsidiary Guarantors hereby
acknowledge and agree to the terms and conditions of this Amendment and the
Credit Agreement and the other Loan Documents as amended and supplemented hereby
(including, without limitation, the making of the representations and warranties
and the performance of the covenants applicable to it herein or therein).

 

SUBSIDIARY GUARANTORS: FP REDLAND GP, LLC, a Delaware limited liability company
FP REDLAND, LLC, a Delaware limited liability company FP AIRPARK AB, LLC, a
Virginia limited liability company
FP 535 INDEPENDENCE PARKWAY, LLC, a Virginia limited liability company FP
CANDLEWOOD, LLC, a Maryland limited liability company FP CHESTERFIELD ABEF, LLC,
a Virginia limited liability company FP CHESTERFIELD CDGH, LLC, a Virginia
limited liability company FP CLOVERLEAF, LLC, a Maryland limited liability
company FP HANOVER C, LLC, a Virginia limited liability company FP HANOVER D,
LLC, a Virginia limited liability company FP PROSPERITY, LLC, a Virginia limited
liability company AQUIA ONE, LLC, a Delaware limited liability company FP
GATEWAY CENTER, LLC, a Maryland limited liability company
GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited liability company
INTERSTATE PLAZA OPERATING LLC, a Delaware limited liability company FP
PROPERTIES II, LLC, a Maryland limited liability company By:   First Potomac
Realty Investment Limited Partnership, a Delaware limited partnership, in its
capacity as sole member, sole general partner or the direct or indirect holder
of all ownership interests in the sole member or sole general partner of each of
the above-listed entities.   By:   First Potomac Realty Trust, a Maryland real
estate investment trust, its sole general partner     By:  

/s/ Barry H. Bass            

      Name: Barry H. Bass      

Title: Chief Financial Officer and

Executive Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS

OF THE 27th DAY OF

JANUARY, 2012:

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:  

/s/ John C. Scott

  Name: John C. Scott   Title: Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Scott S. Solis

  Name: Scott S. Solis   Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Benjamin P. Adams   Name: Benjamin P. Adams   Title: Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Frederick H. Denecke

  Name: Frederick H. Denecke   Title: Vice President

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL,

as a Lender

By:  

/s/ Aaron Lanski

  Name: Aaron Lanski   Title: Managing Director

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB,

as Lender

By:  

/s/ James M. Armstrong

  Name: James M. Armstrong   Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]